  CAED 435                      United States District Court, Eastern District of California
(Rev. 1/14)       Case 1:21-cr-00022-NONE-SKO                  Document 22 Filed 05/07/21 FOR  COURT USE ONLY
                                                                                             Page 1 of 1
                                                      TRANSCRIPT ORDER                                                     DUE DATE:
You  must
 Please   provide
        Read      the name of the Reporter.
             Instructions:
 1. NAME                                  2. EMAIL                   3. PHONE NUMBER                                       4. DATE
    Brian Enos                               brian.enos@usdoj.gov        559/497-4000                                         5-07-2021
5. MAILING ADDRESS                                                                    6. CITY                              7. STATE        8. ZIP CODE
    2500 Tulare St. Ste. 4400                                                             Fresno                                      CA      93721
9. CASE NUMBER                              10. JUDGE                                                     DATES OF PROCEEDINGS
    1:21-cr-00022-NONE-SKO                                   SKO
                                                                                      11. FROM 2-25-2021              12. TO 4-30-2021
13. CASE NAME                                                                                            LOCATION OF PROCEEDINGS
                  US v Larson
                                                                                      14. CITY Fresno                 15. STATE CA
16. ORDER FOR
’ APPEAL                                     ’
                                             ✔       CRIMINAL                         ’   CRIMINAL JUSTICE ACT             ’   BANKRUPTCY
’   NON-APPEAL                               ’       CIVIL                            ’   IN FORMA PAUPERIS                ’   OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

    PORTION(S)                                   DATE(S)            REPORTER                       PORTION(S)              DATE(S)            REPORTER
’   VOIR DIRE                                                                         ’   TESTIMONY (Specific Witness)

’   ENTIRE TRIAL

’   SENTENCING                                                                                  Status Conference           4-30-2021         Karen Hooven

’   MOTION HEARING                                                                    ’
                                                                                      ✔   OTHER (Specify)

’   STATUS HEARING                                                                     Arraignment and Detention Hearing    2-25-2021         Karen Hooven

’   CHANGE OF PLEA                                                                              Status Conference           4-21-2021         Karen Hooven

’   PRE-TRIAL PROCEEDING                                                               Commencement of Faretta Hearing      4-28-2021        Kimberly Bennett
                                                                                 18. ORDER
                           ORIGINAL                                 ADDITIONAL
 CATEGORY            (Includes Certified Copy to      FIRST COPY                             NO. OF PAGES ESTIMATE                        COSTS
                                                                      COPIES
                   Clerk for Records of the Court)
                                                                   NO. OF COPIES
  ORDINARY                       ’                           ’
                                                                   NO. OF COPIES
    14-Day                       ’                           ’
                                                                   NO. OF COPIES
                                 ✔                           ✔
  EXPEDITED                      ’                           ’
                                                                   NO. OF COPIES
     DAILY                       ’                           ’
                                                                   NO. OF COPIES
    HOURLY                       ’                           ’
  REALTIME                       ’                           ’
                           CERTIFICATION (19 & 20)
      By signing below, I certify I will pay all charges (deposit plus additional).             ESTIMATE TOTAL

19. SIGNATURE                                                                         PROCESSED BY
                  /s/ Brian W. Enos
20. DATE                                                                              PHONE NUMBER
           5/07/2021
TRANSCRIPT TO BE PREPARED BY                                                          COURT ADDRESS




                                                         DATE              BY
ORDER RECEIVED

DEPOSIT PAID                                                                          DEPOSIT PAID

TRANSCRIPT ORDERED                                                                    TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                   LESS DEPOSIT
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT                                                                 TOTAL REFUNDED

PARTY RECEIVED TRANSCRIPT                                                             TOTAL DUE
